Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 April 2022 was filed after the mailing date of the Notice of Allowability on 28 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
In addition to the previous statement of the reasons for indicating allowable subject matter in independent claim 5, which may be found on record in the non-final Office action dated 27 August 2021, Examiner makes the following comment regarding the newly cited documents in the 06 April 2022 Information Disclosure Statement:
Suzuki (US 20150075898): the document discloses a controller which adjusts duty cycles and performs dead time compensation on the high- and low-side PWM signals for a phase of a motor-drive inverter. The adjustments and compensation allow for accurate current sampling by correcting any produced ripple current. Suzuki does not disclose or suggest the subject matter of independent claim 5, which recites, inter alia, “a first equal duty sensing circuit that senses whether a U-phase and a V-phase of a three-phase AC current have an equal duty value”.
Hitachi (DE 112015001287): Examiner submits that a related patent application was filed in the US, the publication of which (US 2017/0025973, Sugiyama) has already been cited and made of record during prosecution of the instant application. The US publication is indicated in the Abstract provided by Applicant as an English-language equivalent to the cited German publication. Therefore, the contents of the newly cited document have been considered and determined to neither anticipate nor render obvious independent claim 5.
French Search Report: This document briefly explains the above two documents in view of the claims submitted in the foreign counterpart application. However, the subject matter of the allowed claims in the instant application are neither disclosed nor suggested in the cited documents for the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838